DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-Appeal Conference Request
In response to the Pre-Appeal Brief Request for Review, filed August 13, 2021, a conference was held in which the Office has decided to reopen prosecution. The finality of the Office Action, mailed May 13, 2021, and subsequent Advisory Action, mailed July 29, 2021, have been withdrawn. The claim set, filed July 20, 2021, has been entered and examined, as detailed below.
Disposition of Claims
Claims 1-20 are pending.
Claims 1-4 are rejected.
Claims 5-20 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan (GB-2483154-B) in view of Ishimatsu (US 2016/0061996).
Regarding Claim 1, Mohan discloses an optical film (Fig. 1, an optically clear window 140 —wherein Para. [0056] of Applicant’s specification describes Applicant’s optical film as a plate; Page 6, Lines 16-17) provided on an endoscope camera drape (Fig. 1, the optically clear window 140 is attached to a drape 10 via a coupler 70; Page 5, Lines 6-10 & Page 6, Lines 10-21) including a drape section (Fig. 1, a tubular sleeve 40; Page 5, Lines 8-10) that covers a circumferential face of an endoscope camera (Fig. 1, the tubular sleeve 40 is disposed circumferentially around a circumferential surface of a camera 20; Page 5, Lines 6-10), and a connecting member (Fig. 1, a coupler 70; Page 5, Lines 13-14) which is provided on a front end of the drape section (Fig. 1, the coupler 70 is attached to a neck portion 45 of 
Mohan fails to explicitly disclose a reflection suppression section configured to suppress a reflection of incident light incident on the endoscope camera from the endoscope.
However, Ishimatsu teaches an optical film (Fig. 1, an antireflection film 100; [0030]) provided on a camera (Fig. 1, the antireflection film 100 is provided on an optical lens 1 of a camera; [0030] & [0046]), further comprising:
a reflection suppression section (Fig. 1, a concavo-convex structure 3; [0030]) configured to suppress a reflection of incident light incident on the camera (Fig. 1, the concavo-convex structure 3 of the antireflection film 100 is configured to provide reflection prevention of incident light on the optical lens 1 of the camera; [0031] & [0032]).
The advantage of the optical film with a concavo-convex structure is to achieve a high reflection-prevention performance thereby reducing flared light (Ishimatsu; [0080]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the optical film as disclosed by Mohan, to include the concavo-convex structure taught by Ishimatsu, to achieve a high reflection-prevention performance thereby reducing flared light (Ishimatsu; [0080]).
Regarding Claim 2, Mohan, as previously modified by Ishimatsu, discloses the optical film according to Claim 1. Ishimatsu further teaches wherein the reflection suppression section is a concave-convex structure formed on a surface of the optical film (Fig. 1, the concavo-convex structure 3 is formed on an intermediate layer 2 of the antireflection film 100; [0030]), and an average cycle of 
Regarding Claim 3, Mohan, as previously modified by Ishimatsu, discloses the optical film according to Claim 2. Ishimatsu further teaches wherein a spectral reflectance of visible light from the optical film is from 0.1% to 1.8% (Fig. 3A, the antireflection film 100 has a spectral reflectance of 0.2% in an entire visible light range of 400nm to 700 nm; [0048]).
Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan (GB-24831154-B) in view of Schultz et al. (hereinafter "Schultz") (US 2010/0033819).
Regarding Claim 1, in the alternative, Mohan discloses an optical film (Fig. 1, an optically clear window 140 —wherein Para. [0056] of Applicant’s specification describes Applicant’s optical film as a plate; Page 6, Lines 16-17) provided on an endoscope camera drape (Fig. 1, the optically clear window 140 is attached to a drape 10 via a coupler 70; Page 5, Lines 6-10 & Page 6, Lines 10-21) including a drape section (Fig. 1, a tubular sleeve 40; Page 5, Lines 8-10) that covers a circumferential face of an endoscope camera (Fig. 1, the tubular sleeve 40 is disposed circumferentially around a circumferential surface of a camera 20; Page 5, Lines 6-10), and a connecting member (Fig. 1, a coupler 70; Page 5, Lines 13-14) which is provided on a front end of the drape section (Fig. 1, the coupler 70 is attached to a neck portion 45 of the tubular sleeve 40; Page 6, Lines 10-12) and connects an endoscope and the endoscope camera (Fig. 2, the coupler 70 connects the camera 20 with an endoscope 30; Page 6, Lines 17-19), the optical film being provided on the connecting member (Fig. 1, the optically clear window 140 is attached to a second flange 85 of the coupler 70; Page 6, Lines 16-17).
Mohan fails to explicitly disclose a reflection suppression section configured to suppress a reflection of incident light incident on the endoscope camera from the endoscope.
However, Schulz discloses an optical film (Fig. 1, a fog reducing layer 2; [0041]), comprising:

The advantage of the reflection reducing nanostructure is to provide a good reflection reducing effect (Schultz; [0013]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the Optical film as disclosed by Mohan, to include the reflection reducing nanostructure taught by Schultz, to provide a good reflection reducing effect (Schultz; [0013]).
Regarding Claim 4, Mohan, as previously modified by Schultz, discloses the optical film according to Claim 1. Schultz further teaches wherein the reflection suppression section suppresses fogging of the optical film (Fig. 1, the reflection reducing nanostructure 7 suppresses fogging of the fog reducing layer 2; [0050]).
Response to Arguments
Applicant’s arguments, see Pages 1-4, filed August 13, 2021, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-4 have been fully considered and are persuasive.
Specifically, Examiner agrees with Applicant’s position that the endoscope, the endoscope camera drape, the endoscope camera, and the connecting member are positively recited.
The rejections under 35 U.S.C. § 112(b) of Claims 1-4 have been withdrawn. 
Applicant’s arguments, see Pages 4-5, filed August 13, 2021, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claim 1-4 have been fully considered and are persuasive.
Therefore, the rejection has been withdrawn.
However, upon further consideration, a new grounds of rejection is made in view of Mohan in view of either Ishimatsu or Schultz, as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795